Morris, C.
— The appellant commenced this suit against the appellees •for the purpose of procuring partition of forty acres of land in Hamilton .county.
She alleges in her complaint that she was married to John Wiseman in the year 1828, and continued to be his wife until his death, which occurred in 1876 ; that in 1847 he became the owner in fee of the land in controversy ; that in 1854 he conveyed the same to one Jones; who conveyed to the appellees; that she did not join in such conveyance, nor in any conveyance of said land. She avers that, as the widow of said John Wise-man, deceased, she is the owner of the undivided one-third of said land, .and that the appellees own the other two, and that she and they hold the .same as tenants in common. She prays partition, etc.
To this complaint the appellees answered in one paragraph, setting up, in substance, the facts alleged by the defendant in the case of Wiseman v. Beckwith, ante, p. 185.
The appellant demurred to the answer; the court overruled the demurrer, and the appellant electing to stand by her demurrer, final judgment was rendered for the appellees.
The ruling of the court upon the demurrer to the answer is assigned as error. • .
The question presented for decision in this case is the same as in the case •of Wiseman v. Beckwith, supra. According to the ruling in that case the answer is good, and the court did not erl in overruling the demurrer to it.
Per Curiam. — It is ordered that the judgment below-be affirmed, at the costs of the appellant.